Case ILN/1:19-cv-06734 Document5 Filed 12/30/19 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

2931 DELTA DENTAL ANTITRUST LITIGATION
MDL No. & TITLE - IN RE:

 

Case Caption (Include Plaintiff, District, and Civil Action No.) (attach list if necessary):

In re Delta Dental Antitrust Litigation, No 1:19-cv-06734 (N. D. Il)

 

CORPORATE DISCLOSURE STATEMENT

. Timothy C. Verharen DDS . . .
The undersigned counsel for , (attach list if necessary) certifies that this

party is a non-governmental corporate party and that:

 

 

 

Y This party's parent corporation(s) are listed below:

 

TC VERHAREN, DDS, PLLC and TIMOTHY C. VERHAREN, D.D.S., P.L.L.C.

 

 

 

The following publicly-held corporation(s) own 10% or more of the party's stock (attach list if
necessary):

 

OR

 

 

 

This party does not have any parent corporations; and no publicly-held corporation owns 10% or
more of the party's stock.

 

 

 

 

 

 

s/ Mark A. Griffin Keller Rohrback L.L.P.
Signature of Attorney Name of Firm
1201 Third Avenue, Suite 3200 Seattle, WA 98101
Address City/State/Zip Code
December 30, 2019
ate
Instructions:

1. Download the form. Fill out the form and save as a PDF document. All documents filed with the Judicial Panel should be in PDF Format including attachments and
exhibits. The Corporate Disclosure Statement is to be filed as a separate document. Any documents submitted with the Corporate Disclosure Statement are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.

3. Click on Corporate Disclosure Statement. Select Next.

4, Enter the three or four digit number (without the MDL letters) and click the Find This Case button.

5. If this is the correct MDL No., select next. Also, select next for the following screen.

6, Choose the cases for which the Disclosure Statement is being filed.

7. Select the party filing the Disclosure Statement
§. Select the document to which the Corporate Disclosure relates. (Note: Disclosures filed in new litigations will be linked to the initial Motion for Transfer and Disclosures

filed in transferred litigations should be linked to the Conditional Transfer Order (CTO) or Motion and Brief to Vacate CTO).
9. Upload the Corporate Disclosure Form and any attachments as a PDF document.
10. Submit the Disclosure Statement by selecting the Next button.
